



Exhibit 10.1


Agreement
This Agreement (this “Agreement”) is made and entered into as of May 10, 2016,
by and among the entities and natural persons listed on Exhibit A hereto (“RESI
Shareholders Group”) and Altisource Residential Corporation (the “Company” and
each member of the RESI Shareholders Group and the Company, a “Party” to this
Agreement, and collectively, the “Parties”).
RECITALS


WHEREAS, RESI Shareholders Group directly and/or beneficially own shares of
common stock (the “Common Stock”) of the Company totaling, in the aggregate,
1,394,000 shares, or approximately 2.5%, of the Common Stock issued and
outstanding on the date hereof; and


WHEREAS, the Parties desire to enter into this Agreement pursuant to which,
among other things, (i) each member of RESI Shareholders Group agrees to
terminate the pending proxy contest for the election of directors at the
Company’s 2016 annual meeting of stockholders (the “2016 Annual Meeting”) and
(ii) the Company agrees to certain governance matters, in each case as more
fully described herein upon the terms and subject to the conditions set forth in
this Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:


1.
Proxy Contest and Other Matters.



a)
Effective as of the date hereof, the members of RESI Shareholders Group hereby
irrevocably withdraw and rescind their letter dated December 17, 2015, as
supplemented, providing notice to the Company and the holders of the Company
Common Stock of their intention to nominate certain individuals for election as
directors of the Company at the Company’s 2016 Annual Meeting (the “Stockholder
Nomination”).



b)
Immediately following the execution and delivery of this Agreement, each member
of RESI Shareholders Group shall, and shall cause each of its Affiliates to,
immediately cease all efforts, direct or indirect, in furtherance of the
Stockholder Nomination and any related solicitation in connection with the
Stockholder Nomination. For purposes of this Agreement: the terms “Affiliate”
shall have the meaning set forth in Rule 12b-2 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and shall include all persons or entities that at any time
during the term of this Agreement become Affiliates of any person or entity
referred to in this Agreement; and the terms “person” or “persons” shall mean
any individual, corporation (including not-for-profit), general or limited
partnership, limited liability or unlimited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature.



2.
Governance Matters. The Company hereby agrees to add, before the earlier of (i)
12 months following the date of this Agreement and (ii) the Company’s 2017
annual meeting of stockholders, two additional directors to the Board of
Directors (the “Board”) of the Company who shall be “independent directors” (as
determined in accordance with Rule 303A.02 of the NYSE Listed Company Manual)
(the “Additional Independent Directors”) and will promptly commence a search and
evaluation process to identify such Additional Independent Directors. When such
persons are identified, evaluated and agree to serve, the Board will promptly
increase the size of the Board to create additional vacancies and appoint each
such Additional Independent Director to serve as a Director of the Board in
accordance with Section 2 and Section 11 of the Company’s Bylaws. For the
avoidance of doubt, the Company shall not be required to appoint the Additional
Independent Directors simultaneously.





1

--------------------------------------------------------------------------------





3.
Stock Repurchase Program. The Company has authorization to purchase an
additional $65 million of common stock under the $100 million stock repurchase
program authorized by the Board in August 2015. The Company remains committed to
continue repurchasing common stock, as appropriate and in a manner consistent
with the Board's fiduciary duties, and agrees to use reasonable efforts to
repurchase shares of the Company’s common stock pursuant to the authorization. 



4.
Public Announcement. Promptly following the execution and delivery of this
Agreement, the Company shall issue a mutually agreeable press release
substantially in the form attached hereto as Exhibit B (the “Mutual Press
Release”), announcing certain terms of this Agreement. In connection with the
execution of this Agreement, and subject to the terms of this Agreement, no
Party (including Affiliates or Associates of RESI Shareholders Group or its
members or the members of the Company’s Board and any committee thereof) shall
issue any other press release or public statement regarding this Agreement or
the matters contemplated hereby without the prior written consent of the other
Party, other than the Mutual Press Release and a Form 8-K to be filed by the
Company. During the Standstill Period (as defined below), no Party shall make
any public announcement or statement that is inconsistent with or contrary to
the statements made in the Mutual Press Release, except as required by law or
the rules and regulations of any stock exchange, governmental entity or with the
prior written consent of the other Party. The Company, with respect to its Form
8-K, will provide RESI Shareholders Group, prior to such filing, a reasonable
opportunity to review and comment on such document, and the Company will
consider any comments from RESI Shareholders Group in good faith.



5.
Standstill Provisions. Each member of RESI Shareholders Group agrees that from
the date hereof until the second anniversary of the 2016 Annual Meeting (the
“Standstill Period”), neither it or he nor any of its or his Affiliates or
Associates will, and it will cause each of its or his Affiliates and Associates
not to, directly or indirectly, in any manner:



a)
purchase or cause to be purchased or otherwise acquire or in any manner agree,
offer, seek or propose to acquire beneficial ownership (as determined under Rule
13d-3 promulgated under the Exchange Act) of (i) any securities or instruments
issued by the Company (or any rights, options or other securities convertible
into or exercisable or exchangeable (whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event) for such securities or instruments or any obligations
measured by the price or value of any securities of the Company or any of its
Affiliates, as applicable, including any swaps or other derivative arrangements
designed to produce economic benefits and risks that correspond to the ownership
of securities of the Company, whether or not any of the foregoing would give
rise to beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), and whether or not to be settled by delivery of securities
issued by the Company, payment of cash or by other consideration, and without
regard to any short position under any such contract or arrangement
(collectively, the “Other Equity Rights”)) or (ii) any debt or indebtedness of
the Company;



b)
solicit, or knowingly encourage or in any way engage in any solicitation of, any
proxies or consents or become a “participant” in a “solicitation” as such terms
are defined in Regulation 14A under the Exchange Act of proxies or consents
(including, without limitation, any solicitation of consents with respect to the
call a special meeting of stockholders), in each case, with respect to
securities or instruments of the Company, or call or seek to call, or knowingly
encourage, assist, support or influence anyone with respect to the call of, a
special meeting of stockholders;



c)
advise, knowingly encourage, support or influence any person with respect to the
voting or disposition of any securities of the Company at any annual or special
meeting of stockholders;



d)
form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any equity security of the
Company covered by Section 13(d)(3) of the Exchange Act;





2

--------------------------------------------------------------------------------





e)
deposit any securities of the Company in any voting trust or subject any
securities of the Company to any arrangement or agreement with respect to the
voting of any securities of the Company, other than in accordance with this
Agreement;



f)
seek, assist or knowingly encourage any person to submit nominations in
furtherance of a “contested solicitation” for the election or removal of
directors with respect to the Company or seek, assist, encourage or take any
other action with respect to the election or removal of any directors;



g)
(i) make any proposal for consideration by stockholders at any annual or special
meeting of stockholders or equivalent meeting of the Company, (ii) make any
offer or proposal (with or without conditions, publicly or otherwise) with
respect to a merger, acquisition, disposition, consolidation, recapitalization,
restructuring, liquidation, dissolution, or other business combination or
extraordinary transaction involving the Company or any subsidiary or Affiliate
of the Company or knowingly encourage or assist any person or entity in
connection therewith or (iii) make a request for a list of the Company’s
stockholders or other Company records;



h)
seek, alone or in concert with others, representation on the board of directors
of the Company;



i)
otherwise act, alone or in concert with others, to seek to control or influence
the management, board of directors, policies or actions of the Company or any of
its subsidiaries, Affiliates or divisions;



j)
make any public disclosure, communication, announcement or statement with
respect to (i) the Company or the management, policies, actions or affairs of
the Company and its Affiliates, or (ii) the terms and conditions of this
Agreement, other than in accordance with this Agreement;



k)
take any action which could cause or require the Company or any of its
Affiliates to make a public announcement regarding any of the foregoing,
publicly seek or request permission to do any of the foregoing, make any public
request to amend, waive or terminate any provision of this Section 5 (including,
without limitation, this Section 5(k)), or make or seek permission to make any
public announcement with respect to any of the foregoing; or



l)
enter into any negotiations, agreements or understandings with any third party
with respect to the foregoing, or advise, assist, knowingly encourage or seek to
persuade any third party to take any action with respect to any of the
foregoing, or otherwise take or cause any action inconsistent with any of the
foregoing.



6.
Representations and Warranties of the Company. The Company represents and
warrants to the members of the RESI Shareholders Group that (a) the Company has
the corporate power and authority to execute this Agreement and to bind it
thereto, (b) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles and (c) the execution, delivery and performance of this
Agreement by the Company does not and will not violate or conflict with (i) any
law, rule, regulation, order, judgment or decree applicable to the Company, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound.



7.
Representations and Warranties of RESI Shareholders Group. Each members of the
RESI Shareholders Group severally represents and warrants to the Company that
(a) the authorized signatory of such member of the RESI Shareholders Group set
forth on the signature page hereto has the power and authority to execute this
Agreement and any other documents or agreements to be entered into in connection
with this Agreement and



3

--------------------------------------------------------------------------------





to bind it thereto, (b) this Agreement has been duly authorized, executed and
delivered by such member of the RESI Shareholders Group, and is a valid and
binding obligation of such member of the RESI Shareholders Group, enforceable
against such member of the RESI Shareholders Group in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of such member of the
RESI Shareholders Group as currently in effect, and (d) the execution, delivery
and performance of this Agreement by such member of the RESI Shareholders Group
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to such member of the RESI Shareholders
Group, or (ii) result in any breach or violation of or constitute a default (or
an event which with notice or lapse of time or both could constitute such a
breach, violation or default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such member of the
RESI Shareholders Group is a party or by which it is bound.


8.
Mutual Non-Disparagement. Subject to applicable law, each Party covenants and
agrees that, during the Standstill Period, neither it nor any of its respective
agents, subsidiaries, Affiliates, successors, assigns, officers, employees,
managers or directors, shall in any way publicly criticize, disparage, call into
disrepute, or otherwise defame or slander, the other Parties or the Parties’
subsidiaries, Affiliates, successors, assigns, officers, directors, managers,
employees, stockholders, agents, attorneys or representatives, or any of their
businesses, products or services, in any manner that would reasonably be
expected to damage the business or reputation of such other Parties, their
businesses, products or services or their subsidiaries, Affiliates, successors,
assigns, officers, directors, managers, employees, stockholders, agents,
attorneys or representatives; provided, however, that the forgoing restriction
shall not apply to any litigation relating to this Agreement or to the extent
that a Party is requested pursuant to, or required by, applicable law,
regulation or legal process to testify or otherwise respond to a request from
any governmental or regulatory authority, or to make any disclosure; provided,
further, that in connection with a disclosure contemplated by this Section 8,
such Party, promptly upon learning of such required disclosure, gives prior
written notice to the other Parties of such required disclosure and utilizes its
reasonable best efforts to obtain a protective order preventing or limiting the
disclosure and ensures that the information so disclosed be used only for the
specific purposes for which the disclosure is required. In the event that no
such protective order or other remedy is timely obtained, or any Party waives
compliance with the terms of this Section 8, such disclosing Party shall furnish
only such information which it has been advised by counsel is legally required
and will exercise reasonable efforts to obtain reliable assurance that such
information will be accorded confidential treatment.



9.
Mutual Release.



a)
From and after the Closing, each member of the RESI Shareholders Group on behalf
of itself or himself and its or his respective directors, officers, managers,
members, employees, subsidiaries and Affiliates, hereby irrevocably releases and
forever discharges the Company, and its successors, assigns, parent and
subsidiary companies, joint ventures, partnerships, Affiliates, and any owners,
directors, officers, partners, principals, managers, members, employees,
counsel, consultants, advisors, shareholders, insurers, agents and Affiliates of
any of the foregoing (collectively, “Released Persons”), from any and all claims
and demands, warranties, debts, obligations, liabilities, losses, rights and
causes of action of any kind (“Claims”), arising from any fact, occurrence,
circumstance or matter through and including the date of this Agreement,
including with respect to the Stockholder Nomination, the proxy contest and the
negotiation of this Agreement, whether asserted or unasserted, known or unknown,
that have been, could have been, or may ever be raised in any court, tribunal or
proceeding, against the Company or any of their respective Released Persons.



b)
From and after the Closing, the Company on behalf of itself and its directors,
officers, managers, members, employees, subsidiaries and Affiliates, hereby
irrevocably releases and forever discharges



4

--------------------------------------------------------------------------------





the members of the RESI Shareholders Group, and each of their respective
successors, assigns, parent and subsidiary companies, joint ventures,
partnerships, Affiliates and any owners, directors, officers, partners,
principals, managers, members, employees, counsel, consultants, advisors,
shareholders, insurers, agents and Affiliates of any of the foregoing
(collectively, “RESI Shareholders Group Released Persons”) from any and all
Claims arising from any fact, occurrence, circumstance or matter through and
including the date of this Agreement, including with respect to the Stockholder
Nomination, the proxy contest and the negotiation of this Agreement, whether
asserted or unasserted, known or unknown, that have been, could have been, or
may ever be raised in any court, tribunal or proceeding, against the members of
the RESI Shareholders Group or any of their respective RESI Shareholders Group
Released Persons.


c)
Neither Section 9(a) nor Section 9(b) shall prevent the enforcement by or on
behalf of any Party of such Party’s rights or remedies in accordance with this
Agreement.



10.
Specific Performance. Each Party acknowledges and agrees that irreparable injury
to the other Party hereto would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that such injury would not be adequately compensable by
the remedies available at law (including the payment of money damages). It is
accordingly agreed that each Party (the “Moving Party”), shall each be entitled
to specific enforcement of, and injunctive relief to prevent any violation of,
the terms hereof, and the other Party hereto will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity. Each Party
further agrees that no other Party hereto or any other Person shall be required
to obtain, furnish or post any bond or similar instrument in connection with or
as a condition to obtaining any remedy referred to in this Section 10. This
Section 10 is not the exclusive remedy for any violation of this Agreement.



11.
Expenses. All fees and expenses incurred in connection with this Agreement and
the transactions contemplated by this Agreement shall be paid by the party
incurring such expenses, whether or not the transactions contemplated in this
Agreement are consummated; provided, however, that the Company shall reimburse
the RESI Shareholders Group for certain expenses incurred in connection with the
proxy contest and execution of this Agreement in the amount of $750,000.



12.
Affiliates and Associates. Each member of the RESI Shareholders Group agrees
that it or he will cause its current and future Affiliates and Associates to
comply with all terms and provisions of this Agreement as if they were a party
hereto and that it shall be responsible for any breach of this Agreement by any
such Affiliate or Associate. As used in this Agreement, the term “Associate”
shall have the meaning set forth in Rule 12b-2 promulgated under the Exchange
Act.



13.
Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the Parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or enforceable by a court of competent
jurisdiction.



14.
Survival. Each of the representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing. Notwithstanding any
knowledge of facts determined or determinable by any Party by investigation,
each Party shall have the right to fully rely on the representations,
warranties, covenants and agreements of the other parties contained in this
Agreement. Each representation, warranty, covenant and agreement contained in
this Agreement is independent of each other representation, warranty, covenant
and agreement contained in this Agreement. Except as expressly set forth in this
Agreement, no Party has made any representation, warranty, covenant or agreement
and the Parties expressly disclaim reliance on any extra contractual statement
or omissions.



5

--------------------------------------------------------------------------------







15.
Notices. Any notices, consents, determinations, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile or other
electronic transmission (provided confirmation of transmission is mechanically
or electronically generated and kept on file by the sending party); or (c) one
(1) business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

If to the Company:
Altisource Residential Corporation
c/o Altisource Asset Management Corporation
36C Strand Street
Christiansted, United States Virgin Islands 00820
Attention: Michael Lubin
                 Stephen Gray
Facsimile: (340) 692-0523
Email: michael.lubin@altisourceamc.com
            stephen.gray@altisourceamc.com
With a copy (which shall not constitute notice) to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Michael J. Aiello
        Sachin Kohli
Facsimile: 212-310-8007
Email: michael.aiello@weil.com
            sachin.kohli@weil.com
If to RESI Shareholders Group:
BLR Partners LP
1177 West Loop South, Suite 1625
Houston, Texas
77027
Attention: Bradley L. Radoff
Email: brad@fondrenlp.com
With a copy (which shall not constitute notice) to:
Olshan Frome Wolosky LLP
1325 Avenues of the America
New York, New York
10019
Attention: Steve Wolosky
                 Aneliya Crawford
Facsimile: 212-451-2222
Email: swolosky@olshanlaw.com
                 acrawford@olshanlaw.com



16.
Applicable Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York without reference to the
conflict of laws principles thereof. Each of the Parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by the other party hereto or its successors or
assigns, shall be brought and determined exclusively in the courts of the State
of New York (or, if such courts decline to accept jurisdiction over a particular
matter, any federal court within the State of New York). Each of the parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (a) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c)



6

--------------------------------------------------------------------------------





to the fullest extent permitted by applicable legal requirements, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY DISPUTE.


17.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Parties (including by means of electronic delivery or
facsimile).



18.
Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries. This Agreement contains the entire understanding of the Parties
hereto with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each of the Company and the members of the RESI
Shareholders Group. No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to any member of the RESI Shareholders Group, the prior
written consent of the Company, with respect to the Company, the prior written
consent of the members of the RESI Shareholders Group. This Agreement is solely
for the benefit of the Parties hereto and is not enforceable by any other
persons. Notwithstanding the foregoing sentence, the Parties hereby designate
(a) Altisource Asset Management Corporation as a third-party beneficiary of this
Agreement and (b) each Released Persons or the RESI Shareholders Group Released
Persons that is not a party to this Agreement as a third-party beneficiary of
this Agreement.



19.
Further Assurances. Upon the terms and subject to the conditions of this
Agreement, each Party (at its own expense) agrees to execute such additional
documents, to use commercially reasonable efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, and to assist and cooperate with
the other Parties in doing, all things necessary, proper or advisable to
consummate or make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement.



20.
Preparation of Agreement. The Parties acknowledge and agree that: (a) each Party
and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to all Parties,
regardless of which Party was generally responsible for the preparation of this
Agreement.







[The remainder of this page intentionally left blank]




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.




 
ALTISOURCE RESIDENTIAL CORPORATION
 
 
 
By:
  /s/ Stephen H. Gray
 
 
Name:
Stephen H. Gray
 
 
Title:
Chief Administrative Officer





Signature Page to Settlement Agreement

--------------------------------------------------------------------------------





 
BLR PARTNERS LP
 
 
 
By:
BLRPart, LP
General Partner
 
 
 
By:
BLRGP Inc.
General Partner
 
 
 
By:
  /s/ Bradley L. Radoff
 
 
Name:
Bradley L. Radoff
 
 
Title:
Sole Director





 
BLRPART, LP
 
 
 
By:
BLRGP Inc.
General Partner
 
 
 
By:
  /s/ Bradley L. Radoff
 
 
Name:
Bradley L. Radoff
 
 
Title:
Sole Director





 
BLRGP INC.
 
 
 
 
 
By:
   /s/ Bradley L. Radoff
 
 
Name:
Bradley L. Radoff
 
 
Title:
Sole Director





 
FONDREN MANAGEMENT, LP
 
 
 
By:
FMLP Inc.
General Partner
 
 
 
By:
   /s/ Bradley L. Radoff
 
 
Name:
Bradley L. Radoff
 
 
Title:
Sole Director

 
FMLP INC.
 
 
 
 
 
By:
   /s/ Bradley L. Radoff
 
 
Name:
Bradley L. Radoff
 
 
Title:
Sole Director





Signature Page to Settlement Agreement

--------------------------------------------------------------------------------









 
THE RADOFF FAMILY FOUNDATION
 
 
 
By:
   /s/ Bradley L. Radoff
 
 
Name:
Bradley L. Radoff
 
 
Title:
Director





 
OP SELECT FUND, L.P.
 
 
 
By:
Oliver Press Investors, LLC
General Partner
 
 
 
By:
   /s/ Clifford Press
 
 
Name:
Clifford Press
 
 
Title:
Managing Member





 
OLIVER PRESS INVESTORS, LLC
 
 
 
By:
   /s/ Clifford Press
 
 
Name:
Clifford Press
 
 
Title:
Managing Member



 
OLIVER PRESS PARTNERS, LLC
 
 
 
By:
   /s/ Clifford Press
 
 
Name:
Clifford Press
 
 
Title:
Managing Member





Signature Page to Settlement Agreement

--------------------------------------------------------------------------------





 
   /s/ Bradley L. Radoff
 
Bradley L. Radoff
 
 
 
   /s/ Augustus K. Oliver II
 
Augustus K. Oliver II
 
 
 
   /s/ Clifford Press
 
Clifford Press
 
 
 
   /s/ Andrew L. Platt
 
Andrew L. Platt
 
 
 
   /s/ Joshua E. Schechter
 
Joshua E. Schechter





Signature Page to Settlement Agreement

--------------------------------------------------------------------------------






EXHIBIT A


Name of member of RESI Shareholders Group
BLR Partners LP
BLRPart, LP
BLRGP Inc.
Fondren Management, LP
FMLP Inc.
The Radoff Family Foundation
Bradley L. Radoff
OP Select Fund, L.P.
Oliver Press Investors, LLC
Oliver Press Partners, LLC
Augustus K. Oliver II
Clifford Press
Andrew L. Platt
Joshua E. Schechter
























--------------------------------------------------------------------------------





EXHIBIT B




See attached.





